DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 7 s/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US Pub no. 2020/0083490 A1) as cited in IDS.
Regarding claim 1, Zhang et al discloses a display panel (fig. 2A-2E), comprising: a base substrate(101)[0043][0051], and a light-emitting device(102)  and an encapsulation structure (103)sequentially arranged on the base substrate(101)[0046]; wherein the encapsulation structure(103) comprises at least one first encapsulation film layer[0047], the first encapsulation film layer (103-composite)comprises at least two inorganic layers arranged in a stack[0047], and refractive indexes of the at least two inorganic layers sequentially increase in a direction close to the light-emitting device[0051-0053], the first encapsulation film layer (103)is configured to adjust an angle of an ambient light incident on the light-emitting device to reduce the ambient light reflected from the display panel[0032][0059].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,8,10-12 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub no. 2020/0083490 A1) as cited in IDS in view of  Choi (US Pub no. 2018/0047800 A1). 
Regarding claim 2, Zhang et al discloses all the claim limitations of claim 1 but fails to teach wherein the encapsulation structure further comprises a second encapsulation film layer stacked with the first encapsulation film layer, the second 
However, Choi et al discloses an organic light emitting display device wherein a second encapsulation film layer (QL) stacked with the first encapsulation film layer(TFE), the second encapsulation film layer(QL) is doped with a light absorption particle(QD), and the light absorption particle(QD) is configured to absorb an ambient light incident on the second encapsulation film layer[0034] fig. 2b. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang et al with the teachings of Choi et al in order to output light from the pixel areas.
Regarding claim 3, Zhang et al et al discloses wherein the encapsulation structure (103) comprises the first encapsulation film layer [0046] but fails to teach the second encapsulation film layer and the first encapsulation layer stacked in a direction away from the base substrate, and the first encapsulation film layer comprises three inorganic layers arranged in a stack.
However, Choi et al discloses the second encapsulation film layer ( QL) and a first encapsulation layer (TFE)stacked in a direction away from a base substrate (BS1), and the first encapsulation film layer (TFE)comprises three inorganic layers arranged in a stack (AL1/AL2 of Cl1/CL2 are multilayered, therefore three inorganic layers would exist) fig. 2b/ fig 3a/3c)[0079-0082][0070-0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang et 
Regarding claim 8, Zhang et al et al discloses wherein the forming the encapsulation structure (103)on the side, away from the base substrate(101), of the light-emitting device(102), comprises: forming at least two inorganic layers(composite of 103) stacked on a side, away from the base substrate(101) [0047], of the light-emitting device (102) to obtain the first encapsulation film layer (103)but fails to teach  forming a second encapsulation film layer on a side, away from the light-emitting device, of the first encapsulation film layer, wherein the second encapsulation film layer is doped with a light absorption particle, and the light absorption particle is configured to absorb an ambient light incident on the second encapsulation film layer.
However, Choi et al discloses forming a second encapsulation film layer (QL)on a side, away from the light-emitting device(OLED), of a first encapsulation film layer(TFE), wherein the second encapsulation film layer (QL)is doped with a light absorption particle(QD), and the light absorption particle(QD) is configured to absorb an ambient light incident on the second encapsulation film layer (QL)[0034].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zhang et al with that of Choi et al to output light from the pixel areas.
Regarding claim 10,  Zhang et al in view of Choi et al discloses a display apparatus comprising the display panel according claim 1, and a touch panel  (WA)and a protective film (touch screen panel) sequentially arranged on a light exiting surface of the display panel. [0037]-Choi et al.
Regarding claim 11, Choi et al discloses wherein the second encapsulation film layer (QL) is an organic layer, and the light absorption particle (QD)is an inorganic particle[0067-0068] 
Regarding claim 12, Choi et al discloses wherein the display panel further
comprises a thin film transistor TFT (TFT2) located between the base substrate (BS1)and the light- emitting device(OLED) fig. 2b[0046].
Regarding claim 17, Zhang et al discloses all the claim limitations of claim 7 but fails to teach before forming the light-emitting device on the base substrate, the method further comprises forming a TFT on the base substrate; and the forming the light-emitting device on the base substrate comprises: forming a light-emitting device on a side, away from the base substrate, of the TFT.
Choi et al discloses before forming the light-emitting device(OLED) on the base substrate(BS1), the method further comprises forming a TFT (TFT2)on the base substrate (BS!); and the forming the light-emitting device(OLED) on the base substrate (BS!)comprises: forming a light-emitting device(OLED) on a side, away from the base substrate(BS1), of the TFT (TFT2) (fig. 2b)[0039][0046] .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Choi et al to aid in the operation and completion of the device.
Allowable Subject Matter
Claims 4-6,9,13-16, & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/           Primary Examiner, Art Unit 2813